Citation Nr: 0904115	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  07-03 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1957 to May 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In November 2008, the veteran presented personal testimony 
during a videoconference Board hearing before the undersigned 
Veterans Law Judge.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record demonstrates that the veteran's 
currently diagnosed hearing loss is not a result of and was 
not aggravated by any established event, injury, or disease 
during active service.

3.  The evidence of record demonstrates that the veteran's 
currently diagnosed tinnitus is not a result of and was not 
aggravated by any established event, injury, or disease 
during active service.



CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, and sensorineural hearing loss may not be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1131, 1154, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131, 1154, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in February 2006 and February 2008.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claims and identified the veteran's duties in obtaining 
information and evidence to substantiate his claims.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in February 2008.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including organic diseases of the nervous system 
(sensorineural hearing loss), become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2008).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

Service records show that the veteran's military occupational 
specialty was Aircraft Control and Warning Operator.  The 
service treatment records are negative for any signs, 
symptoms, diagnoses, or complaints of hearing loss or 
tinnitus.  The veteran indicated on his May 1962 Report of 
Medical History that he had not experienced ear trouble.  The 
May 1962 separation examination revealed normal ears, and a 
whispered voice test produced results of 15/15 for both ears.

A private audiogram taken in November 1997 yielded pure tone 
thresholds, in decibels, as follows:


HERTZ

250
500
1000
2000
3000
4000
6000
8000
RIGHT
5
10
20
60
60
55
65
65
LEFT
5
10
20
60
65
65
65
60

The diagnosis was mild to moderate high frequency 
sensorineural type hearing loss, bilaterally.

A private audiogram taken in April 2004 yielded pure tone 
thresholds, in decibels, as follows:


HERTZ

250
500
1000
2000
3000
4000
6000
8000
RIGHT
5
10
20
65
65
70
65
70
LEFT
5
10
20
65
65
65
65
70

In November 2005, the veteran stated that his hearing loss 
was first brought to his attention when he tried to enter 
Army helicopter pilot school in 1969.  He said he was 
administered the hearing test twice and failed it.  He 
related that in 1984 he had trouble hearing women's voices, 
and from that time, he had been wearing hearing aids.  He 
felt that his hearing loss was caused by the work he did 
while on active duty.  He said that his job was sitting at a 
radar scope with a headset on.  He mentioned that he worked 
eight hours per day, five days per week with the headset on, 
and there were times when he wore the headset up to 15 hours 
straight.

On VA examination in April 2006, the veteran reported 
experiencing progressive bilateral tinnitus as well as a 
bilateral hearing loss.  The examiner noted that there were 
no documents to verify the veteran's account of failing three 
hearing tests in 1968 when he attempted to enter helicopter 
pilot training.  It was also noted that there was no 
reference to any hearing disturbances or onset of tinnitus in 
the service treatment records.  The veteran related that he 
had worked in an office job in the construction industry as 
well as in retail sales.  He denied any significant 
recreational noise exposure.  Pure tone thresholds, in 
decibels, were as follows:


HERTZ


500
A
1000
B
2000
C
3000
D
4000
A+B+C+D
AVG.
RIGHT
10
20
55
65
70
53
LEFT
15
20
60
65
70
54

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and 88 percent in the left ear.  
After stating that the opinion he was giving was mere 
speculation, the examiner opined that if what the veteran 
reported was true, then it was just as likely as not that the 
veteran's hearing loss and tinnitus had a precipitous 
relation to his military service.

During the veteran's November 2008 videoconference hearing 
before the undersigned Veterans Law Judge, the veteran stated 
that he was an Intercept Control Technician during his active 
service.  He would sit at a radar scope with a headset on and 
was exposed to static, cracking, popping, and ultra-high 
frequencies.  He said that it affected his hearing, as he 
tried to go into the Army in 1968 or 1969 as a helicopter 
pilot, and he failed the hearing test three times.  He 
indicated that his hearing had deteriorated over the years.  
After leaving the service, he stocked shelves for a shoe 
store.  He said that he did office work for a construction 
company, and he was in a management position for the 
Pennsylvania Department of Transportation (PDOT).  While at 
PDOT, he spent about 20 to 30 percent of his time out in the 
field.  He really noticed his hearing deteriorating in the 
1980s.  He said that he could no longer use a hearing aid 
because hearing aids impeded what he was able to hear.  The 
veteran's spouse noticed the veteran's hearing deteriorating 
over the last few years.

Based upon the evidence of record, the Board finds the 
veteran's hearing loss and tinnitus were not incurred as a 
result of an established event, injury, or disease during 
active service.  In this matter, the Board finds the opinion 
of the April 2006 VA examiner persuasive.  The examiner 
reviewed the claims file and made specific reference to 
events in the veteran's service treatment records.  After 
performing all necessary tests and discussing the available 
records, he stated that his opinion was mere speculation.  
The Court has held that the use of equivocal language such as 
"could have" makes a statement by an examiner speculative in 
nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish medical nexus).  See 
also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's 
statement framed in terms such as "could have been" is not 
probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not: language by a physician is too 
speculative).  As the April 2006 VA examiner's opinion is 
speculative, it cannot provide a competent nexus between the 
veteran's current hearing loss and tinnitus and his active 
service.  Without competent medical evidence that provides a 
link between the veteran's currently demonstrated hearing 
loss and tinnitus and the veteran's active duty service, 
service connection cannot be established.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Board also finds the April 2006 examination was adequate 
for rating purposes.  The examiner fulfilled his requirements 
by eliciting information from the veteran concerning his 
medical history and conducting the necessary tests in 
accordance with standard medical practice and guidelines 
promulgated by the Secretary of Veterans' Affairs.  See 
Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Board observes that according to the evidence of record, 
the veteran's first recorded complaints of hearing loss and 
tinnitus that appear in a hearing test of record were in 
1997-nearly 35 years after he left active duty.  The passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability may be 
considered evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  In this case, the Board 
finds that the passage of nearly 35 years between active duty 
and the veteran's complaints of hearing loss and tinnitus 
weighs against the veteran's claims.

The Board has considered whether service connection for 
hearing loss could be established on a presumptive basis.  To 
establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2008).  In this 
case, no medical evidence demonstrates that the veteran 
experienced sensorineural hearing loss to a compensable level 
within a year after his discharge from active duty.  
Therefore, service connection for sensorineural hearing loss 
cannot be established on a presumptive basis.

The Board has noted the veteran's statements that his hearing 
loss was first noted when he attempted to enter Army 
helicopter training in 1968 and 1969.  Unfortunately, there 
are no records to support the veteran's assertions.  The RO 
requested all of the applicable records for the veteran from 
the National Personnel Records Center (NPRC).  In March 2008, 
NPRC informed the RO that there were no records for the 
veteran for the years 1968 or 1969.

The Board has also carefully considered the veteran's and the 
veteran's spouse's own statements regarding his symptoms.  
Lay persons can attest to factual matters of which they have 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran and his 
spouse as lay persons have not been shown to be capable of 
making medical conclusions, thus, their statements regarding 
causation and diagnosis are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Thus, while the 
veteran and his spouse are competent to report what comes to 
them through their senses, they do not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994). 
Therefore, they cannot provide a competent opinion regarding 
diagnosis and causation.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims in which case the claims are denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


